Literally, a plaintiff may be said to "recover" in his action that sum which the defendant admits to be due and tenders in court, as well as that for which the court renders judgment; and to deprive him of costs when his action was properly brought here according to the admission and tender of the defendant, would certainly defeat the spirit of our statutes relating to costs at law, including that upon which this objection is founded. We cannot listen to the argument, that the defendant, by admitting the larger portion of the plaintiff's claim, and causelessly disputing a small portion only of it, may compel the plaintiff, at the loss of an arrest or of an attachment, to commence denovo in another court, or certainly pay the costs of the further though successful prosecution of a suit, properly brought in this. It is true, that in the action before us the principal question was settled in favor of the defendants; but by omitting to tender all that was due upon the plaintiff's claim, they failed to bring themselves within the provisions of ch. 185, § 9, of the Revised Statutes, by virtue of which they might not only have avoided the costs of the further contest, but have recovered them against the plaintiff.
Let judgment be entered for the plaintiff for the sum of $22.42, with costs. *Page 584